FbausoN, C. J.
I concur fully in the decision of this ease, for these reasons :
1st-, What officers are necessary and proper for the administration oi the government, and laws of the State, is a matter confided to the wisdom of the Legislature, by the Constitution of the State ; except, in respect to tbe of'fices created or recognized, by that instrument itself. Whenever tbe Legislature creates land fills ah office, or authorizes a county or municipal corporation to do so, it ' *18is to be taken conclusively, -as a '(presumption of law,” that suck office is necessary and proper ; for otherwise, " the folly of creating and continuing .an useless office, is imputed to the Legislature.
2d. The (Governor, members ofthe Legislature, Judges, and other officers of the State-, are not liable to' conscription, by tlie force and effect of the Constitution, and of our form of government; and,stand in no need of being-exempted, either by an act of Congress, -or the certificate and claim of the •Governor, or an act of the Legislature. For the power to conscript is restricted by the condition that it does not include officers of the States: otherwise, the existence oi the creo:or would bo made to depend on the willof the cioaturc.
\1> that purs of the act of Congress, which enumerates among the persons exempted c- the members of the several S¡ate Leguu.-itures, auu such other State officers as tiro, (love inor;: *.-f i ho respectivo^ Ciatos, may cedtify to be necessary for the ¿proper, administration ot the State governments,” (act nf 17th Fob., 186-1, sec. 10; clause 2,) is a mat itr of supererogation. The certificate of the Governor, there required, hits no legal effect LuTt the resolution of the State -Legislalure, which demands, the iion of State officers;* lr, in effect, a protcsL by that body against The rigiii asserted on the part of Con-gross to conT script officers .of the lítale by. enumerating them among the persons whom, in its wisdom, it deemed expedient to exempt. . °